

115 HR 6451 IH: UNRWA Reform and Refugee Support Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6451IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Lamborn (for himself, Mr. Weber of Texas, Mr. DesJarlais, Mr. Perry, Mr. McKinley, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the policy of the United States with respect to contributions to the United Nations
			 Relief and Works Agency for Palestine Refugees in the Near East, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the UNRWA Reform and Refugee Support Act of 2018. 2.FindingsCongress finds the following:
 (1)The United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) was founded in 1949 through United Nations General Assembly Resolution 302 at the conclusion of the Arab-Israeli Conflict of 1948 to alleviate the conditions of starvation and distress among the Palestine refugees from that conflict.
 (2)According to UNRWA’s Consolidated Eligibility and Registration Instructions (CERI), Palestinian refugees are persons whose normal place of residence was Palestine during the period 1 June 1946 to 15 May 1948, and who lost both home and means of livelihood as a result of the 1948 conflict.
 (3)Beginning in the 1950s, UNRWA changed the eligibility requirements to be a Palestinian refugee from those displaced in 1948 that is inconsistent with the original definition of the agency. This change significantly inflated the number of purported refugees and subsequently the number of individuals who are eligible to receive UNRWA benefits. UNRWA classifies individuals eligible for benefits as Palestinian refugees including, but not limited to, those descendants of Palestine refugee males, including legally adopted children, several generations removed from the conflict, who were born decades after the conflict ended.
 (4)This classification process is inconsistent with how all other refugees in the world are classified, including the definition used by the United Nations High Commission on Refugees (UNHCR) and the laws concerning refugees in the United States. Because of UNRWA’s unique definition of a refugee, the number of Palestinian refugees has grown exponentially over the years, from approximately 600,000 in 1949 to 5,300,000 today. In contrast the number of refugees from other conflicts has diminished dramatically through UNHCR.
 (5)Instead of resettling Palestinian refugees displaced as a result of the Arab-Israeli Conflict of 1948, UNRWA provides aid to those they define as Palestinian refugees until there is a solution they deem acceptable to the Israeli-Palestinian conflict. This policy does not help resettle the refugees from 1948 but instead maintains a refugee population in perpetuity.
 (6)The United States has been UNRWA’s biggest donor since its inception, and contributes a disproportionate amount on Palestinian refugees in comparison to other refugees around the world. The United Nations High Commissioner for Refugees has addressed the world’s estimated 65,000,000 displaced persons with a staff of just over 10,000 and a 2017 budget of $7,700,000,000. UNRWA, which claims it works on behalf of over 5,300,000 Palestinian refugees, has a staff of over 30,000, with a 2016 budget of $1,450,000,000.
 (7)UNRWA has 1 relief worker per roughly 170 refugees, 40 times the allocation of relief workers to non-Palestinian refugees by the United Nations High Commissioner for Refugees.
 (8)UNRWA facilities have been used to launch terror attacks against Israel, and UNRWA employees have frequently faced credible charges of working with terrorist groups such as Hamas, including the following:
 (A)On July 16, 2014, UNRWA reported that it had found 20 missiles in one of its schools in Gaza, likely placed there by Hamas, and then returned them to the relevant authorities in Gaza, territory controlled by Hamas.
 (B)UNRWA reported finding missiles in their schools again on July 22, 2014, and July 29, 2014. (C)On July 30, 2014, three Israeli Defense Force soldiers were killed in an explosion at a booby-trapped UNRWA health clinic, which was housing the opening to one of Hamas’ underground tunnels.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States should—
 (A)support UNRWA solely to the extent necessary to accomplish its original and intended purpose to resettle refugees from the Arab-Israeli Conflict of 1948;
 (B)make contributions to UNRWA in proportion to the number of refugees it assists that meet the United States definition of a refugee; and
 (C)continue to assist other needy populations around the world through international aid and development assistance, including Palestinians in the West Bank, Gaza, Jordan, Lebanon, and Syria;
 (2)the Secretary of State should determine and accordingly provide to UNRWA a voluntary contribution in an amount that bears the same proportion to the total requested United States contribution as the proportion that refugees of the Arab-Israeli Conflict of 1948 who meet the requirements described in section 4(a) bear to the full population supported by UNRWA programs;
 (3)amounts made available to the Secretary of State that are withheld from UNRWA in accordance with the determination described in paragraph (2) should instead be made available to the Administrator of the United States Agency for International Development for providing assistance to other populations in need in the West Bank, Gaza, Jordan, Lebanon, and Syria; and
 (4)in accordance with the prohibition under section 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c)), United States assistance should not be made available to any refugee who is receiving military training as a member of the Palestine Liberation Army or who is a part of any organization engaging in acts of terrorism.
			4.Statements of policy with respect to criteria for recognition of refugee status
 (a)Criteria for recognition of UNRWA refugee statusIt shall be the policy of the United States, with respect to recognizing the refugee status of persons receiving assistance through UNRWA, that a Palestinian refugee is a person, or the spouse or minor child of a person—
 (1)whose resided, between June 1946 and May 1948, in the region controlled by Britain between 1922 and 1948 known as Mandatory Palestine;
 (2)who was personally displaced as a result of the Arab-Israeli Conflict of 1948; and (3)who has not accepted an offer of legal residency status, citizenship, or other permanent adjustment in status in another country.
 (b)Consistency with United States eligibility for refugee statusIn applying the criteria described in subsection (a) with respect to refugees under UNRWA, it shall be the policy of the United States, consistent with the definition of a refugee in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) and the requirements for eligibility for refugee status under such Act, that—
 (1)derivative refugee status may only be extended to the spouse or minor child of such a refugee; and (2)an alien who was firmly resettled in any country is not eligible to retain refugee status.
				